Citation Nr: 0820191	
Decision Date: 06/20/08    Archive Date: 06/25/08

DOCKET NO.  04-05 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The veteran had active service from September 1966 to 
February 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Anchorage, Alaska, which denied the benefit sought on appeal.  

In April 2003, the veteran testified before a hearing officer 
at the RO.  In May 2008, the veteran testified before the 
undersigned Veterans Law Judge.  Copies of the transcripts of 
these hearings have been associated with the claims file.


FINDINGS OF FACT

1.  All evidence necessary to decide the claim has been 
obtained; the veteran has been provided notice of the 
evidence necessary to substantiate his claim and has been 
notified of what evidence he should provide and what evidence 
VA would obtain; there is no indication that the veteran has 
evidence pertinent to his claim that he has not submitted to 
VA.

2.  The veteran was a power line specialist with the U.S. Air 
Force while in Vietnam; he did not engage in combat with the 
enemy and he has provided inconsistent information regarding 
his alleged primary in-service stressor and events prior to 
service; his claimed in-service stressors are either 
anecdotal in nature or the veteran has not supplied 
sufficient information to attempt verification; the 
preponderance of the credible evidence is against a verified 
in-service stressor upon which a diagnosis of PTSD has been 
based..





CONCLUSION OF LAW

Service connection for claimed PTSD is not warranted.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Board finds that VA has met these duties with regard to 
the claim adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  

The veteran was sent VCAA notification letters in April 2002 
and September 2006.   These notices fulfilled the provisions 
of 38 U.S.C.A. § 5103(a).  The veteran was informed about the 
information and evidence not of record that is necessary to 
substantiate his claim; the information and evidence that VA 
will seek to provide; and the information and evidence the 
claimant is expected to provide.  

Attached to the April 2002 letter was a PTSD questionnaire.  
The veteran was requested to competed and return this 
questionnaire.  In the September 2006 VCAA notification 
letter, the veteran was instructed to send in the enclosed 
Statement in Support of Claim for Service Connection for PTSD 
with details about all stressors that he felt resulted in him 
developing PTSD.

The September 2006 VCAA letter informed the veteran regarding 
how to establish a disability rating and an effective date, 
as required by Dingess.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
September 2006 VCAA notice was issued after the rating 
decision on appeal.  

The Board is cognizant of recent Federal Circuit decisions 
pertaining to prejudicial error.  Specifically, in Sanders v. 
Nicholson, 487 F.3d 881 (2007), the Federal Circuit held that 
any error by VA in providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial and that once an error is identified by the 
Court, the burden shifts to VA to demonstrate that the error 
was not prejudicial.  The Federal Circuit reversed the Court 
of Appeals for Veterans Claims' holding that an appellant 
before the Court has the initial burden of demonstrating 
prejudice due to VA error involving: (1) providing notice of 
the parties' respective obligations to obtain the information 
and evidence necessary to substantiate the claim; (2) 
requesting that the claimant provide any pertinent evidence 
in the claimant's possession; and (3) failing to provide 
notice before a decision on the claim by the agency of 
original jurisdiction.  (Emphasis added.)  See also Simmons 
v. Nicholson, 487 F.3d 892 (2007).

In this case, the timing error with respect to the notice 
requirements noted above raises a presumption of prejudicial 
error regarding the claim for service connection for PTSD but 
such error is rebutted by the record.  The RO cured the 
timing defect by providing complete VCAA notice together with 
re-adjudication of the claim, as demonstrated by the November 
2006 supplemental statement of the case.  Prickett v. 
Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the 
remedial measures of issuing fully compliant VCAA 
notification and re-adjudicating the claim in the form of a 
statement of the case to cure timing of notification defect).  

The Court has held recently that a supplemental statement of 
the case that complies with applicable due process and 
notification requirements constitutes a readjudication 
decision.  See Mayfield v. Nicholson, 20 Vet. App. 537, 541-
42 (2006) (Mayfield III); see also Prickett, supra (holding 
that a statement of the case that complies with all 
applicable due process and notification requirements 
constitutes a readjudication decision).  As the supplemental 
statement of the case complied with the applicable due 
process and notification requirements for a decision, it 
constitutes a readjudication decision.  Accordingly, the 
provision of adequate notice followed by a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  Mayfield III, 20 Vet. App. at 541-42, citing 
Mayfield v. Nicholson, 444 F.3d 1328, 133-34 (Fed. Cir. 2006) 
(Mayfield II).

Thus, the presumption of prejudice against the veteran 
because of the timing of the notice is rebutted.  See 
Sanders, supra.  The veteran has been provided the 
opportunity to respond to VA correspondence and over the 
course of the appeal has had multiple opportunities to submit 
and identify evidence.  Furthermore, the veteran has been 
provided a meaningful opportunity to participate effectively 
in the processing of his claim by VA.

While the veteran does not have the burden of demonstrating 
prejudice, it is  pertinent to note that the evidence does 
not show, nor does the veteran contend, that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice.  

The Board also finds that all necessary assistance has been 
provided to the veteran.  The evidence of record includes VA 
medical records.  The veteran, however, has not been 
furnished a psychiatric examination that includes an opinion 
regarding whether the veteran's has a diagnosis of PTSD that 
is linked to an alleged in-service stressor.  In disability 
compensation claims, VA must provide a medical examination 
when there is:  (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service or establishing certain 
diseases manifesting during an applicable presumptive period 
for which the claimant qualifies; and (3) an indication that 
the disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability; but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  See 38 C.F.R. 
§ 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

There is medical evidence of a diagnosis of PTSD.  However, 
the veteran was a power line specialist with the U.S. Air 
Force while in Vietnam; he did not engage in combat with the 
enemy.  He has provided inconsistent information regarding 
his alleged primary in-service stressor and events prior to 
service.  Moreover, his claimed stressors are either 
anecdotal in nature or the veteran has not supplied 
sufficient information to attempt verification.  Under these 
circumstances, there is no duty to provide another 
examination or a psychiatric (competent) opinion.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon, 
supra.

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the veteran in the 
claim under consideration.  Adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
394 (1993). 

Law and Regulations:  General

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in line of duty.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  "In line of duty" 
means any injury incurred or aggravated during a period of 
active military service, unless such injury was the result of 
the veteran's own willful misconduct or, for claims filed 
after October 31, 1990, was the result of the veteran's abuse 
of alcohol or drugs.  38 U.S.C.A. § 105(a); 38 C.F.R. §§ 
3.1(m), 3.301.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

Personality disorders which are characterized by 
developmental defects or pathological trends in the 
personality structure manifested by a lifelong pattern of 
action or behavior, chronic psychoneurosis of long duration 
or other psychiatric symptomatology shown to have existed 
prior to service with the same manifestations during service, 
which were the basis of the service diagnosis, will be 
accepted as showing preservice origin.  Congenital or 
developmental defects, refractive error of the eye, 
personality disorders and mental deficiency as such are not 
diseases or injuries within the meaning of applicable 
legislation. 38 C.F.R. § 3.303(c).

Establishing service connection for PTSD requires:  
(1) Medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptoms and the claimed in-service stressor.  38 C.F.R. § 
3.304(f); see Cohen v. Brown, 10 Vet. App. 128 (1997).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).  
Participation in combat, a determination that is to be made 
on a case-by-case basis, requires that a veteran personally 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999); 
Moran v. Principi, 17 Vet. App. 149 (2003); see also Sizemore 
v. Principi, 18 Vet. App. 264, 273-74 (2004).

If the claimant did not engage in combat with the enemy, or 
the claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must 
be corroborated by credible supporting evidence.  Cohen v. 
Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App.  
389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996).  
Furthermore, service department records must support, and not 
contradict, the claimant's testimony regarding non-combat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).  

The question of whether the veteran was exposed to a stressor 
in service is a factual one, and VA adjudicators are not 
bound to accept uncorroborated accounts of stressors or 
medical opinions based upon such accounts.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991), aff'd on reconsideration, 
1 Vet. App. 406 (1991).  Hence, whether a stressor was of 
sufficient gravity to cause or support a diagnosis of post-
traumatic stress disorder is a question of fact for medical 
professionals and whether the evidence establishes the 
occurrence of stressors is a question of fact for 
adjudicators.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

Factual Background

The veteran contends that he has PTSD attributable to service 
in Vietnam.  In the hearing before the RO, the representative 
indicated that the veteran was sent to Vietnam after it was 
found by a clinician that the veteran should have a 
psychiatric evaluation.

The veteran's DD Form 214 and other personnel records 
indicate that the veteran was a power line specialist in the 
United States Air Force.  Personnel records also indicate 
that the veteran received four Article 15's during service, 
three for being absent without leave (AWOL), and one for 
wrongfully appropriating a motor vehicle.  None of these 
violations occurred while in Vietnam.  The veteran received a 
under honorable conditions (general) discharge.

The veteran was not noted to have any psychiatric 
disabilities upon entry into service.  An April 1967 service 
medical record (completed prior to the veteran going to 
Vietnam), indicates that the veteran needed psychiatric 
evaluation and had "probably sociopathic personality."  A 
November 1968 treatment record indicates that there was 
evidence of depersonalization and schizophrenia.  Provisional 
diagnosis was schizophrenia.  A psychiatric consult was 
recommended.  Records indicate that subsequently the veteran 
was hospitalized for a one month period between December 1968 
and January 1969 for psychiatric treatment.  The clinician 
completing the record documenting this treatment indicated 
that the veteran had been admitted after he threatened to 
kill himself if he had to return to confinement.  The 
clinician indicated that the veteran's "current difficulties 
perhaps [were] related to his initial experiences with 
marijuana" which he began using as a 14 year old.  The 
veteran indicated that his parents had frequent arguments.  
He also indicated that he took LSD, speed, "downers," and 
Methedrine during high school.  The clinician documented the 
veteran's drug use during service. Diagnosis was schizoid 
personality, manifested by acting-out behavior, marked 
impulsiveness, psychosexual confusion, identity problems, and 
marked ambivalence in his relationships with his parents.  In 
was noted that precipitating stress was military life with 
his predisposition being the veteran's severely "askewed" 
background.  The impairment was noted to be currently mild.

In his January 1969 Report of Medical History, the veteran 
marked that he had a history of nervous trouble.  The 
examiner adding notes to this record indicated that the 
veteran had nervousness, drug usage, and unconsciousness.  In 
the January 1969 Report of Medical Examination, the clinician 
completing the record noted that the veteran had an abnormal 
psychiatric evaluation.  An attached record completed by the 
same staff psychiatrist who completed the January 1969 record 
outlined above contains essentially the same findings as that 
document.

Post-service medical records document that the veteran had 
been diagnosed as having PTSD.  

In a February 2003 Vet Center treatment record, the clinician 
completing the record noted that that treatment session was 
the firm time the veteran had talked about the enemy solider 
he killed during the Tet Offensive in 1968.

In a March 2003 letter, a clinician from the Vet Center wrote 
that "one especially traumatic incident [was] when he killed 
a Viet Cong solider in hand-to-hand combat."

The Vet Center documents include a "personal narrative" 
regarding the veteran's experiences in Vietnam.  The veteran 
wrote that there was incoming fire when he was travelling to 
his duty station after arriving in Vietnam.  He also 
indicated that there were periodic mortar and rocket attacks, 
as well as sniper attacks while he was stationed at Phan Rang 
Air Base.  He noted that in January 1968, he traveled to Nha 
Trang because he herd it was beautiful.  He indicated that he 
traveled with Korean Tiger Marines.  After being dropped off, 
he reported that he was knocked of his feet by a tremendous 
"concussion" and was rendered unconscious.  He regained 
consciousness, finding that he was covered with blood and 
parts of a human body.  He could see Vietnamese people 
running, and found that his M-16 was 15 feet away from him.  
He wrote that he "locked eyes" with an enemy soldier who 
was firing his weapon.  He reported that he hit the soldier 
with a piece of concrete and they fought hand to hand, with 
the veteran biting the solider.  The veteran reported that 
after he had killed the "soldier" he realized that the 
person he had killed was a young girl.  

He reported that he found that truck he had just ridden in 
with a hug hole in it and wrote that blood was everywhere.  
The veteran wrote that he fired his weapon at people, hitting 
at least one person.  The veteran noted that he eventually 
got a ride with people in an Army jeep, with them receiving 
and retuning fire.

In his May 2008 testimony before the Board, the veteran 
indicated that he had made up the story about his pre-service 
life to the psychiatrist during his treatment in service.  
Also in this regard, in an April 2004 letter, the veteran 
indicated that during his psychiatric treatment in service he 
told a clinician that he wanted out of the service.  The 
veteran wrote that the clinician asked about his life before 
service, and the veteran "took his lead," telling the 
clinician "what he wanted to hear" in order that he could 
get out of the service.  

The veteran detailed his primary in-service stressor relating 
to the killing of a Vietnamese individual at his May 2008 
Board hearing.  In addition to the details outlined above, 
the veteran reported that after he became conscious he had 
difficulty hearing, but believed he could hear gunfire from 
automatic weapons.  He saw people walking.  Among these 
people, the veteran testified that he saw an individual that 
was walking through the rubble, poking people to check if 
they were alive.  He also noted that he hit this individual 
with a chunk of "cement, rock, kind of combination," but 
that it was not a "fight fight."  He noted that after he 
killed this individual, he thought that it was a fourteen 
year old girl, and that she did not have a weapon but, 
instead, a stick.  Later, in this testimony, the veteran 
indicated that he had previously believed that she had a gun, 
but that he latter realized it was a stick. 

Other treatment records document this alleged incident.  In a 
January 2003 VA record, for instance, a clinician noted that 
the veteran had one occasion where he saw major trauma that 
resulted in the reported PTSD symptoms.  The veteran reported 
that he never discussed this incident with anyone.  In a 
February 2004 treatment record, the clinician completing the 
record indicated that the Korean Tiger Marines' deaths were 
also a stressor.

Analysis

The record contains competent psychiatric evidence that the 
veteran has been diagnosed as having PTSD.  The primary 
impediment to a grant of service connection in this case is 
the absence of a verified in-service stressor upon which a 
diagnosis of PTSD was based.  That is, there is no competent 
or credible evidence of any of the veteran's alleged in-
service stressors.  The record indicates that the veteran was 
an electric power line specialist in the Air Force.  There is 
no indication in the service records that he received a medal 
or decoration evincing combat duty.  Therefore, any alleged 
stressors require verification.  Cohen, Moreau, Dizoglio, 
supra.  

As outlined above, while the veteran has asserted several 
stressor events during service, he has consistently indicated 
the alleged incident of the killing outlined above as the 
source of his PTSD.  There appears, however, not to be any 
indication of a basis on which this event could be 
substantiated.  In this regard, the veteran indicated he 
informed no one of this incident at the time it occurred.  
Anecdotal experiences of this type simply cannot be verified 
independently.  See Cohen v. Brown, 10 Vet. App. 128, 134 
(1997) ("Anecdotal incidents, although they may be true, are 
not researchable.  In order to be researched, incidents must 
be reported and documented.").  The Board also notes that 
the veteran has provided somewhat varying accounts of this 
incident.  Although he has explained that he only recently 
recalled that the individual had a stick and not a gun, the 
14 year-old girl's killing of others with a gun was 
previously a focal point of the recounting of the alleged 
incident.  Further, the Board finds that the credibility of 
the veteran's statements is further strained by his current 
recounting that he had made up the story he had told the 
psychiatrist in service regarding his pre-service life.

The representative has highlighted the veteran's psychiatric 
treatment, to include the in-patient treatment during service 
as supporting the claim for service connection.  The Board 
notes however that, while there was a provisional diagnosis 
of schizophrenia, the final diagnoses were personality 
disorders.  As noted, personality disorders are not diseases 
or injuries within the meaning of applicable legislation.  
See 38 C.F.R. § 3.303(c).  While service connection may be 
granted, in limited circumstances, for disability due to 
aggravation of a constitutional or developmental abnormality 
by superimposed disease or injury, there is no medical 
evidence that such occurred here.  See VAOPGCPREC 82-90, 55 
Fed. Reg. 45,711 (1990); Carpenter v. Brown, 8 Vet. App. 240, 
245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).  
In addition, although the separation examination and report 
of medical history note "nervousness" and 
"unconsciousness," these are symptoms and not diagnoses of 
a disability.  Further, the veteran was noted to have drug 
abuse disabilities and service connection is not allowed for 
disabilities the result of a veteran's abuse of alcohol or 
drugs.  See 38 U.S.C.A. § 105(a); 38 C.F.R. §§ 3.1(m), 3.301.   

Thus, as the veteran did not engage in combat, sufficient 
information regarding an alleged in-service stressor to 
attempt verification is lacking, and the veteran's PTSD has 
not been linked to any finding recorded in the service 
medical records, to include findings attributed to 
personality disorders.  The Board finds that the 
preponderance of the evidence is against the claim for 
service connection for PTSD.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not applicable and the veteran's claim must be 
denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 
F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the 
benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).





ORDER

Service connection for PTSD is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


